April 6, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 11, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Lin (U.S. Patent Application Publication No. 2019/0029436 A1).

    PNG
    media_image1.png
    162
    205
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    149
    245
    media_image2.png
    Greyscale

As for claim 9, Lin teaches the structure substantially as claimed including; 

a chaise seat bottom frame 2 supported by the base frame 1 and movable relative to the base frame 1 between a first position and a second position, wherein the chaise seat bottom frame 2 includes an upper-leg-supporting portion and a lower-leg-supporting portion that are fixedly attached to each other, wherein the lower-leg-supporting portion supports an occupant’s lower legs in an extended position relative to the occupant’s upper legs; and
a seatback frame 50 supported by the base frame 10 and movable relative to the base frame 10 between an upright position and a reclined position.
As for claim 11, Lin teaches that the base frame includes an armrest 111, and wherein at least a majority of the lower-leg-supporting portion of the chaise seat bottom frame is disposed in front of a front end of the armrest when the chaise seat bottom frame is in the first position and when the chaise seat bottom frame is in the second position.
As for claim 12, Lin teaches that the seatback frame is able to be positioned at an infinite number of positions between the upright and reclined positions, and wherein the chaise seat bottom frame is able to be positioned at an infinite number of positions between the first and second positions.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication No. 2019/0029436 A1) in view of Rogers, Jr. (U.S.Patent No. 4,915,444).
Lin teaches the structure substantially as claimed including;
a base frame 1;
a chaise seat bottom frame 2 supported by the base frame 1 and movable relative to the base frame 1 between a first position and a second position, wherein the chaise seat bottom frame 2 includes an upper-leg-supporting portion and a lower-leg-supporting portion that are fixedly attached to each other, wherein the lower-leg-supporting portion supports an occupant’s lower legs in an extended position relative to the occupant’s upper legs; and
a seatback frame 4 supported by the base frame 10 and movable relative to the base frame 10 between an upright position and a reclined position but does not teach the structure of the linkage as defined in claim 1.

    PNG
    media_image3.png
    187
    331
    media_image3.png
    Greyscale

	However, Rogers, Jr. teaches a seatback frame 50 supported by a base frame 10 and movable relative to the base frame 10 between an upright position and a reclined position
wherein the seatback frame 50 is coupled to the base frame 10 by a first link 32 of a linkage,

As for claim 2, Lin teaches that the base frame includes an armrest, and wherein at least a majority of the lower-leg-supporting portion of the chaise seat bottom frame is disposed in front of a front end of the armrest 33Attorney Docket No. 1202P-000527-US when the chaise seat bottom frame is in the first position and when the chaise seat bottom frame is in the second position.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication No. 2019/0029436 A1) in view of Kitamoto et al (U.S. Patent 6,227,489 B1).


    PNG
    media_image4.png
    334
    267
    media_image4.png
    Greyscale

However, Kitamoto et al teaches a motor 60 that can move the seatback frame between the upright and reclined positions and moves the chaise seat bottom frame between the first and second positions.  It would have been obvious and well within the level of ordinary skill in the art to modify the furniture member, as taught by Lin, to include a motor driven actuator, as taught by Kitamoto et al, since it would make adjustments to the furniture member easier as opposed to manually adjust the furniture member as well as allow the furniture member to be adjusted in in smaller increments. 

7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication No. 2019/0029436 A1) in view of Rogers, Jr. (U.S.Patent No. 4,915,444), as applied to claim 1 above, and further in view of Kitamoto et al (U.S. Patent 6,227,489 B1).
See the above rejections.

Claims 3-6, 9-10, 12-15, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/            Primary Examiner, Art Unit 3636